UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7836


BRENDAN PEMBERTON EL,

                     Plaintiff - Appellant,

              and

TITUS LAMONT BATS, a/k/a Titus Batts-Bey; ALONZO DURHAM-BEY, JR.,

                     Plaintiffs,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-ct-03068-FL)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brendan Pemberton El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brendan Pemberton El appeals the district court’s order dismissing his civil action

without prejudice for failure to prosecute. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Pemberton El v. United States, No. 5:19-ct-03068-FL (E.D.N.C. Nov. 29, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2